NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 23 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

NEHEMIAS ARREAGA-DIAZ,                          No.    15-73320

                Petitioner,                     Agency No. A201-290-113

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 15, 2022**

Before:      FERNANDEZ, TASHIMA, and FRIEDLAND, Circuit Judges.

      Nehemias Arreaga-Diaz, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review de novo the legal question

of whether a particular social group is cognizable, except to the extent that

deference is owed to the BIA’s interpretation of the governing statutes and

regulations. Conde Quevedo v. Barr, 947 F.3d 1238, 1241-42 (9th Cir. 2020). We

deny the petition for review.

      In his opening brief, Arreaga-Diaz does not challenge the BIA’s conclusion

that he waived any challenge to the IJ’s determination that his asylum application

was time-barred and that he did not establish an exception to the filing deadline,

and he also does not challenge the determination that he did not establish eligibility

for humanitarian asylum. See Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079-80

(9th Cir. 2013) (issues not specifically raised and argued in a party’s opening brief

are waived). Thus, Arreaga-Diaz’s asylum claim fails.

      The BIA did not err in concluding that Arreaga-Diaz failed to establish

membership in a cognizable particular social group. See Reyes v. Lynch, 842 F.3d

1125, 1131 (9th Cir. 2016) (in order to demonstrate membership in a particular

social group, “[t]he applicant must ‘establish that the group is (1) composed of

members who share a common immutable characteristic, (2) defined with

particularity, and (3) socially distinct within the society in question’” (quoting

Matter of M-E-V-G-, 26 I. & N. Dec. 227, 237 (BIA 2014))); Barrios v. Holder,

581 F.3d 849, 855 (9th Cir. 2009) (proposed particular social group of “young men


                                           2                                    15-73320
in Guatemala who resist gang recruitment” lacked particularity). We reject as

unsupported by the record Arreaga-Diaz’s contentions that the agency erred in the

particular social group analysis. Thus, Arreaga-Diaz’s withholding of removal

claim fails.

      In his opening brief, Arreaga-Diaz does not raise any challenge to the

agency’s denial of CAT relief. See Lopez-Vasquez, 706 F.3d at 1079-80.

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED.




                                        3                                      15-73320